OPINION — AG — (1) NO MUNICIPAL OFFICER, EMPLOYEE, ELECTED OR OTHERWISE, IS COVERED BY THE OKLAHOMA PUBLIC RETIREMENT SYSTEM, EXCEPT FOR THOSE EMPLOYEES WHO MEET THE SPECIFIC REQUIREMENTS OF SECTION 2, PARAGRAPH 15(B), WHICH REQUIREMENT ARE OUTLINED HEREIN ON PAGE 2. WITH REFERENCE TO COUNTIES, EVERY OFFICER AND EMPLOYEE (NOT COVERED BY ANOTHER RETIREMENT SYSTEM OTHER THAN SOCIAL SECURITY, AND NOT OTHERWISE EXCLUDED, BY SUBSECTION B, C, OR DO OF PARAGRAPH 16) OF A COUNTY THAT HAS, BY RESOLUTION, ELECTED TO PARTICIPATE IN COVERED AND (FROM THE ENTRY DATE OF THE COUNTY) COMPELLED TO PARTICIPATE IN THE SYSTEM. YOUR ATTENTION IS DIRECTED TO PAGE 6 FOR POSSIBLE TEMPORARY EXEMPTIONS RELATING TO COUNTY OFFICERS SERVING STATUTORY TERMS OF THIS OFFICE. (2) ANY EMPLOYEE, TEACHER OR OTHERWISE, WHO IS ELIGIBLE FOR OR WILL BECOME ELIGIBLE FOR PARTICIPATION IN THE TEACHERS RETIREMENT SYSTEM IS NOT ENTITLED TO PARTICIPATE IN THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM; AND NAY EMPLOYEE TO WHOM, THE TEACHERS RETIREMENT SYSTEM HAS BY OFFICIAL ACTION EXTENDED ITS BENEFITS, ON A VOLUNTARY BASIS OR OTHERWISE, IS NOT COVERED BY SENATE BILL NO. 62. CITE: OPINION NO. APRIL 10, 1963 — BREEDEN, ARTICLE XXIII, SECTION 10, ARTICLE VI, SECTION 5, 70 O.S. 1961, 17-1 [70-17-1], 70 O.S. 17-1 [70-17-1](3) (BURCK BAILEY)